PER CURIAM.
We affirm the order revoking appellant’s probation. However, we remand for correction of the harmless clerical error finding that appellant violated Condition No. 8 of his probation because the alleged violation of Condition No. 8 was dismissed by the trial court at the evidentiary hearing below. Grant v. State, 384 So.2d 928 (Fla. 3d DCA 1980); Landry v. State, 380 So.2d 1191 (Fla. 5th DCA 1980). Violation of the other two probation conditions was a sufficient basis for revocation of appellant’s probation and no abuse of the trial court’s discretion was shown.
Accordingly, the order of revocation is AFFIRMED but REMANDED with instructions to correct the clerical error.
BOOTH, SHIVERS, and JOANOS, JJ., concur.